*716OPINION AND ORDER
Movant, Ann Tabor Eblen, was admitted to the practice of law in the Commonwealth of Kentucky on November 4, 1988. On January 12, 1999, the Inquiry Commission issued a one count charge against Movant regarding her representation of five teachers in Jefferson County, alleging that Movant had violated SCR 3.130-1.4(a) and (b). Movant allegedly failed to: (1) timely inform her clients of the dismissal of their claims; (2) timely inform her clients that she decided not to prosecute an appeal; and (3) timely explain to her clients her reasons for such decision.
Movant admits that the original complaint filed in Jefferson County Circuit Court was dismissed and that she failed to timely inform her clients of the dismissal. Further, Movant admits that she purposely allowed the appeal to be dismissed even though directed by the Court of Appeals to show cause why the appeal should not be dismissed for failure to prosecute, and that she faked to timely inform her clients of the status of the appeal. Finally, Movant admits that she violated SCR 3.130-1.4(a) and (b) in the manner alleged by the Inquiry Commission. Movant now requests this Court to order that she be publicly reprimanded for her actions. The Kentucky Bar Association does not object to the motion. Accordingly, Movant’s motion is hereby granted.
IT IS THEREFORE ORDERED THAT:
Movant, Ann Tabor Eblen, with no objections by the KB A, be and hereby is publicly reprimanded after having acknowledged that she engaged in unprofessional and unethical conduct as charged by the Inquiry Commission. Movant is further ordered to pay costs associated with this disciplinary proceeding in the amount of $45.99 for which execution may issue.
All concur.
ENTERED: September 23,1999.
/s/ JOSEPH E. LAMBERT Chief Justice